                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                       Case No. 20-48230

DIANE LYNN HOFMAN,                                           Chapter 7

                                                             Judge Thomas J. Tucker
            Debtor.
_________________________________/

               ORDER DENYING DEBTOR’S APPLICATION TO WAIVE
                        THE CHAPTER 7 FILING FEE

        This case is before the Court on the Debtor’s Application to Waive the Chapter 7 Filing
Fee, filed July 30, 2020 (Docket # 6, the “Application”). The Court will not grant this
Application, because upon review of the Application and Debtor’s Schedules A/B and I and J
(Docket # 1), the Court finds that the Debtor’s household receives $2,422.00 per month in social
security income from the Debtor’s two “dependents” (her aunt and her mother), as disclosed at
line 13 of Schedule I, and on Schedule J, line 2. This social security income of the Debtor’s
“dependents” must be considered by the Court in determining whether to waive the filing fee. In
considering that income plus the Debtor’s monthly income of $1,921.00 per month, the Court
finds that the Debtor can afford to pay the filing fee in installments. As a result, the Court will
not waive the filing fee.

        IT IS ORDERED that Debtor’s Application to Waive the Chapter 7 Filing Fee (Docket
# 6) is DENIED.

       IT IS FURTHER ORDERED that the filing fee must be paid in installments by the
following dates:

               1st installment of $112 due:          September 2, 2020
               2nd installment of $112 due:          October 1, 2020
               last installment of $111 due:         November 2, 2020



Signed on August 19, 2020




   20-48230-tjt     Doc 11     Filed 08/19/20     Entered 08/19/20 11:56:36        Page 1 of 1
